Title: Ezra Stiles: List of Franklin’s Honors, 11 July 1763
From: Stiles, Ezra
To: Franklin, Benjamin


During his stay at Newport in July Franklin had an opportunity to renew acquaintance with his old friend Ezra Stiles, now minister of the Congregational Church there, and to engage in conversations with him. On July 11 Franklin showed Stiles some of the papers which reflected the recognition accorded him, in America and abroad, for his scientific achievements. Almost certainly Franklin had brought these documents with him from Philadelphia at Stiles’s request. Stiles copied these papers into a volume of miscellaneous extracts now among the Stiles MSS in the Yale University Library, pp. 97–108. He headed them: “July 12, 1763. Copies of Papers taken by the Leave of Dr. Benjamin Franklin of Philadelphia in Newport July 11, 1763.” Eleven documents follow. Ten of them are copies of diplomas, citations, or extracts of letters, most of which have been previously printed in this edition. The next to last, however, is the summary of Franklin’s “Honors” which Stiles compiled on this occasion and which is printed here.
 
Series of Dr. Franklin’s Honors &c.


1706.
Born in Boston N England


1746.
Immersed in Electrical Experiments


1752.
Received a Compliment from the King of France


1753.
Complimented with the Degree of A.M. in Harvard College.


1753.
Do. in Yale College—and an Oration


1756. Apr. 2.  Do. Wm and Mary College



Id. June Father Beccarias Letter to P. Collinson



1757
Elected F.R.S.


1759. Feb. 12.
Degree of J.U.D. from the University of St. Andrew


1762 Feb. 22.
Degree of J.C.D. voted him at Oxford and conferred the Summer following


1759 Sept. 5
Freedom of the City of Edinburgh


Sept. 19
Do. City of Glasgow


Oct. 2
Do. City of St. Andrew


1760
Letter of Count de Saluce at Turin


